TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00190-CR


Joe Don Coon, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT OF MCCULLOCH COUNTY

NO. 9673, HONORABLE RANDY YOUNG, JUDGE PRESIDING



O R D E R
PER CURIAM
On February 19, 2002, appellant Joe Don Coon was placed on deferred adjudication
for one year after he pleaded guilty to harassment.  See Tex. Pen. Code Ann. § 42.07 (West 2003). 
On December 19, 2002, the State moved to adjudicate.  After a hearing on June 17, 2003, the trial
court adjudicated appellant guilty, imposed sentence, and placed him on two years' probation.
Appellant was represented at trial by Mr. Kirby J. Roberts, who appears to have been
retained.  Roberts filed a written notice of appeal on June 17, 2003, but notice was not sent to this
Court.  See Tex. R. App. P. 25.2(e).  The clerk's record was received on November 29, 2004.  The
reporter's record has not been received, and we are advised by the reporter that no request or
payment has been made.
The county court shall conduct a hearing to determine whether appellant desires to
prosecute this appeal and if so, whether counsel has abandoned this appeal.  Tex. R. App. P.
37.3(a)(2).  The court shall make appropriate findings and recommendations.  The court shall also
prepare and file a certification of the defendant's right of appeal.  See Tex. R. App. P. 25.2(d).  A
record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than January 14, 2005.
It is ordered December 10, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish